DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
This Office Action is in response to the claim set filed on May 24, 2021. Claims 1-8 are pending.  Claims 1-8 are under consideration in the instant office action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 09, 2022 is noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. A signed copy is attached herein.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 20100010417, IDS reference) in view of Young (Journal of Controlled Release 109 (2005) 256 – 274, IDS reference) and Ikada (US Patent No. 6831058, IDS reference).
Applicant Claims
Applicant claims a sensitizer for enhancing a therapeutic effect of radiation or anti-cancer agent on tumor.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Ogawa teaches that it is useful to deliver hydrogen peroxide from a crosslinked hydrogel as a sensitizer for enhancing a therapeutic effect of radiation or an anti-cancer effect on a tumor (abstract, paragraph 5, paragraph 48), where an aqueous solution of the hydrogen peroxide is impregnated into the crosslinked hydrogel to prepare a sensitizer comprising a combination of (a) the hydrogen peroxide and (b) a hydrogel. To 1 syringe (2.5 ml) of a hyaluronic acid preparation having a 1% concentration of sodium hyaluronate [(trade name: “ARTZ Dispo,” made by Seikagaku Corporation); 1 syringe (2.5 ml) of the preparation contains 25 mg of sodium hyaluronate, 2.5 mg of L-methionine, sodium chloride, sodium hydrogenphosphate, crystalline sodium dihydrogen phosphate, and an isotonizing agent. The preparation is colorless, transparent viscous aqueous solution having a pH of 6.8 to 7.8, specific osmotic pressure of 1.0 to 1.2 (relative to physiological saline) and a weight average molecular weight of 600000 to 1.2 million], 0.5 ml of a 3% solution of hydrogen peroxide was added immediately before use, and mixed well to prepare the radiosensitizer or anti-cancer chemotherapy sensitizer of the invention. These sensitizers have a sodium hyaluronate concentration of 0.83% and a hydrogen peroxide concentration of approximately 0.5%. This preparation was used in the following examples (see Formulation Example 1, paragraph 92). The proportion of polymer gel contained in the sensitizer of the invention (the final formulation) is not limited, and may be suitably selected from the range of 0.01 to 10 weight percent (paragraph 69). According to the sensitizer of the invention, at least one member selected from the group consisting of liposomes, polymer gels and gelatins may be used in place of the above hyaluronic acid or a salt thereof, or in combination therewith (paragraph 65). With respect to gelatin, there is no particular limitation as long as it is one that can be applied to the human body such as for medical or cosmetic use or for edible use. A gelatin for medical application defined by a pharmacopeia is preferable. Such gelatins are widely available commercially, for example, a porous gelatin (trade name: “Gelpart,” Astellas Pharma Inc.) sold as an intravascular emboli-promoting prosthetic material (paragraph 70). The proportion of gelatin contained in the sensitizer of the invention (the final formulation) is not limited, and may be suitably selected from the range of 0.01 to 5 weight percent (paragraph 71). There is also no limitation on the composition ratio of the liposomes, polymer gel or gelatin to the hydrogen peroxide, which may be adjusted in accordance with the above-described examples of hyaluronic acid or salts thereof. For example, the amount of liposomes may be suitably selected from the range of 1 to 10000 parts by weight per 100 parts by weight of hydrogen peroxide, preferably 10 to 1000 parts by weight, and more preferably 50 to 150 parts by weight. The amount of gelatin may be suitably selected from the range of 1 to 10000 parts by weight per 100 parts by weight of hydrogen peroxide, preferably 10 to 1000 parts by weight, and more preferably 50 to 500 parts by weight (paragraph 80).

Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
Ogawa is silent whether the gelatin is crosslinked or not. This deficiency is cured by the teachings of Young.
Young teaches that gelatin hydrogels are generally useful for controlled release of biomolecules and that a crosslinked gelatin gel prepared from acidic or basic gelatin can be used (abstract, page 258, page 259). Young teaches that it is beneficial to load the gelatin with the biomolecule by dropping an aqueous solution of the biomolecule onto gelatin that has been freeze-dried, thereby impregnating the dry crosslinked gelatin with the biomolecule (page 260).
Ogawa does not specifically teach the water content as well as the isoelectric point of the crosslinked gelatin. These deficiencies are cured by the teachings of Ikada.
Ikada teaches a crosslinked gelatin gel preparation containing a basic fibroblast growth factor hereinafter referred to as bFGF wherein a crosslinked gelatin gel is used as a sustained release carrier, and which have different water content, i.e. in vivo degradation and absorption by varying the condition for preparing the crosslinked gelatin gel. By the crosslinked gelatin gel preparation of the present invention, the sustained release rate of bFGF can be varied as required and the durability of in vivo activity of bFGF can be controlled (see abstract). Ikada teaches a process of preparing an in vivo degradable, water-insoluble cross-linked gelatin gel impregnated with basic fibroblast growth factor for sustained release of the basic fibroblast growth factor, comprising the steps of: (a) cross-linking an alkali-treated gelatin having an isoelectric point of 4.9 to provide a cross-linked, a water-insoluble gelatin gel having a water content of 63.1 to 99% w/w; (b) lyophilizing and drying the cross-linked, water-insoluble gelatin gel of step (a); and (c) incorporating basic fibroblast growth factor into the cross-linked, water-insoluble gelatin gel of step (b); thereby providing a basic fibroblast growth factor-impregnated in vivo degradable, water-insoluble cross-linked gelatin gel to deliver basic fibroblast growth factor to a desired site to release and delivery same (see claim 12). The crosslinked gelatin gel in the form of a cylinder, a prism, a sheet or a disk can be prepared by adding an aqueous solution of the crosslinking agent to a gelatin aqueous solution, or adding the gelatin to an aqueous solution of the crosslinking agent, casting the resultant mixture into a mold having a desired form, and allowing the mixture to react in a crosslinking reaction. Otherwise, and an aqueous solution of the crosslinking agent may be added to gelatin gel obtained by shaping a gelatin as it is or after it is dried. The crosslinking reaction is terminated by bringing the reaction product into contact with a low-molecular-weight substance having an amino group as ethanolamine or glycine, or by adding an aqueous solution having a pH of 2.5 or less. The so-obtained crosslinked gelatin gel is washed with distilled water, ethanol, 2-propanol (to be referred to as “IPA” hereinafter) or acetone, and used for preparing the preparation. The above-obtained crosslinked gelatin gel has a water content of 50 to 99 w/w % (to be simply denoted by % hereinafter). This water content of a gel shows a ratio of the weight a water content in the gel based on the total gel weight when the gel is wet (column 3, lines 16-37). The obtained crosslinked gelatin gel particles have an average particle diameter of 1 to 1,000 μm, and are sieved out to necessary sizes as required depending upon purposes. For example, for the topical administration for the therapy of the fracture of a human bone and osteoporosis, it is preferred to use crosslinked gelatin gel particles having a size of 10 to 150 μm. Further, the obtained crosslinked gelatin gel has a water content of approximately 50 to 93%, and can be prepared as products having water contents as required (column 4, lines 1-9). The crosslinked gelatin gel preparation of the present invention is obtained by incorporating bFGF as an active ingredient into a sustained release crosslinked gelatin gel. The gelatin as a raw material for the crosslinked gelatin gel used in the present invention is not specially limited, and can be selected from generally available ones. Examples of the gelatin include alkali-treated gelatin having an isoelectric point of 4.9 (supplied by Nitta Gelatin Inc.) and acid-treated gelatin having an isoelectric point of 9.0 (supplied by Nitta Gelatin Inc.). As a gelatin, not only one kind of gelatin may be used, but a mixture of gelatins different in physical properties such as solubility, molecular weight, isoelectric point and material may be used (column 2, lines 51-64). The sustained release rate can be varied depending upon the crosslinking degree of a gelatin, the water content of the crosslinked gelatin and the properties of a used gelatin (isoelectric point, etc.) (column 2, lines 7-10).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to utilize crosslinked gelatin in the composition of Ogawa because Young teaches the use of crosslinked gelatin based hydrogels for delivery of compounds and molecules. One of ordinary skill in the art would have been motivated to utilize crosslinked gelatin because Young teaches that gelatin hydrogels are generally useful for controlled release of biomolecules and that a crosslinked gelatin gel prepared from acidic or basic gelatin can be used (abstract, page 258, page 259). An ordinary skilled artesian both would have had a reasonable chance of success in combining the teachings of Ogawa and Young because both references teach the use of gelatin for the delivery of biomolecules. In the case where the claimed ranges for amounts of ingredients and particle sizes "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. It is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233,235 (CCPA 1955)). 
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to use crosslinked gelatin with a water content value and isoelectric point values as recited in the claims because Ikada teaches the use of crosslinked gelatin with water content and isoelectric values that are overlapping in scope as recited to deliver actives in a sustained or controlled release manner. One of ordinary skill in the art would have been motivated to utilize crosslinked gelatin with water content and isoelectric point values as recited because Ikada teaches a crosslinked gelatin gel preparation containing a basic fibroblast growth factor hereinafter referred to as bFGF wherein a crosslinked gelatin gel is used as a sustained release carrier, and which have different water content, i.e. in vivo degradation and absorption by varying the condition for preparing the crosslinked gelatin gel. By the crosslinked gelatin gel preparation of the present invention, the sustained release rate of bFGF can be varied as required and the durability of in vivo activity of bFGF can be controlled (see abstract). Ikada teaches a process of preparing an in vivo degradable, water-insoluble cross-linked gelatin gel impregnated with basic fibroblast growth factor for sustained release of the basic fibroblast growth factor, comprising the steps of: (a) cross-linking an alkali-treated gelatin having an isoelectric point of 4.9 to provide a cross-linked, a water-insoluble gelatin gel having a water content of 63.1 to 99% w/w; (b) lyophilizing and drying the cross-linked, water-insoluble gelatin gel of step (a); and (c) incorporating basic fibroblast growth factor into the cross-linked, water-insoluble gelatin gel of step (b); thereby providing a basic fibroblast growth factor-impregnated in vivo degradable, water-insoluble cross-linked gelatin gel to deliver basic fibroblast growth factor to a desired site to release and delivery same (see claim 12). The crosslinked gelatin gel in the form of a cylinder, a prism, a sheet or a disk can be prepared by adding an aqueous solution of the crosslinking agent to a gelatin aqueous solution, or adding the gelatin to an aqueous solution of the crosslinking agent, casting the resultant mixture into a mold having a desired form, and allowing the mixture to react in a crosslinking reaction. Otherwise, and an aqueous solution of the crosslinking agent may be added to gelatin gel obtained by shaping a gelatin as it is or after it is dried. The crosslinking reaction is terminated by bringing the reaction product into contact with a low-molecular-weight substance having an amino group as ethanolamine or glycine, or by adding an aqueous solution having a pH of 2.5 or less. The so-obtained crosslinked gelatin gel is washed with distilled water, ethanol, 2-propanol (to be referred to as “IPA” hereinafter) or acetone, and used for preparing the preparation. The above-obtained crosslinked gelatin gel has a water content of 50 to 99 w/w % (to be simply denoted by % hereinafter). This water content of a gel shows a ratio of the weight a water content in the gel based on the total gel weight when the gel is wet (column 3, lines 16-37). The obtained crosslinked gelatin gel particles have an average particle diameter of 1 to 1,000 μm, and are sieved out to necessary sizes as required depending upon purposes. For example, for the topical administration for the therapy of the fracture of a human bone and osteoporosis, it is preferred to use crosslinked gelatin gel particles having a size of 10 to 150 μm. Further, the obtained crosslinked gelatin gel has a water content of approximately 50 to 93%, and can be prepared as products having water contents as required (column 4, lines 1-9). The crosslinked gelatin gel preparation of the present invention is obtained by incorporating bFGF as an active ingredient into a sustained release crosslinked gelatin gel. The gelatin as a raw material for the crosslinked gelatin gel used in the present invention is not specially limited, and can be selected from generally available ones. Examples of the gelatin include alkali-treated gelatin having an isoelectric point of 4.9 (supplied by Nitta Gelatin Inc.) and acid-treated gelatin having an isoelectric point of 9.0 (supplied by Nitta Gelatin Inc.). As a gelatin, not only one kind of gelatin may be used, but a mixture of gelatins different in physical properties such as solubility, molecular weight, isoelectric point and material may be used (column 2, lines 51-64). The sustained release rate can be varied depending upon the crosslinking degree of a gelatin, the water content of the crosslinked gelatin and the properties of a used gelatin (isoelectric point, etc.) (column 2, lines 7-10). An ordinary skilled artesian both would have had a reasonable chance of success in combining the teachings of Ogawa and Ikada because both references teach the use of gelatin hydrogels for the delivery of biomolecules. In the case where the claimed ranges for amounts of ingredients and particle sizes "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. It is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233,235 (CCPA 1955)). With regard to the limitation in the preamble reciting a sensitizer for enhancing a therapeutic effect of radiation or anti-cancer agent on tumor is considered an intended use limitation and does not carry patentability weight. During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). In the instant case Ogawa teaches a substantially identical composition for the same purpose he When reading the preamble in the context of the entire claim, the recitation a sensitizer for enhancing a therapeutic effect of radiation or anti-cancer agent on tumor is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02 once the intended use recitation does not breath a structural difference on the composition. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
"[I]nherency may supply a missing claim limitation in an obviousness analysis." PAR, 773 F.3d at 1194-1195 ; see also Endo Pharms. Sols., Inc. v. Custopharm Inc., 894 F.3d 1374 , 1381 , 127 U.S.P.Q.2D (BNA) 1409 (Fed. Cir. 2018) ("An inherent characteristic of a formulation can be part of the prior art in an obviousness analysis even if the inherent characteristic was unrecognized or unappreciated by a skilled artisan."). It is long settled that in the context of obviousness, the "mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not distinguish a claim drawn to those things from the prior art." In re Oelrich, 666 F.2d 578 , 581 (C.C.P.A. 1981). The Supreme Court explained long ago that "[i]t is not invention to perceive that the product which others had discovered had qualities they failed to detect." Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242 , 249 , 66 S. Ct. 81 , 90 L. Ed. 43 , 1946 Dec. Comm'r Pat. 611 (1945).
We too have previously explained that "an obvious formulation cannot become nonobvious simply by administering it to a patient and claiming the resulting serum concentrations," because "[t]o hold otherwise would allow any formulation—no matter how obvious—to become patentable merely by testing and claiming an inherent property." Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344 , 1354 (Fed. Cir. 2012). In In re Kao, we found that the claimed controlled-release oxymorphone formulation was obvious because an inherent pharmacokinetic property of oxymorphone that was present in controlled-release oxymorphone "add[ed] nothing of patentable consequence." In re Huai-Hung Kao, 639 F.3d 1057 , 1070 , 98 U.S.P.Q.2D (BNA) 1799 (Fed. Cir. 2011). In In re Kubin, we found an inherent property obvious, explaining that "[e]ven if no prior art of record explicitly discusses the [limitation], the . . . application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed protein], but rather a property necessarily present in [the claimed protein]." In re Kubin, 561 F.3d 1351 , 1357 , 90 U.S.P.Q.2D (BNA) 1417 (Fed. Cir. 2009). Our predecessor court similarly concluded that it "is not the law" that "a structure suggested by the prior art, and, hence, potentially in the possession of the public, is patentable . . . because it also possesses an [i]nherent, but hitherto unknown, function which [the patentees] claim to have discovered." In re [*1191] Wiseman, 596 F.2d 1019 , 1023 (C.C.P.A. 1979).
Inherency, however, is a "high standard," that is "carefully circumscribed in the context of obviousness." PAR, 773 F.3d at 1195 . Inherency "may not be established by probabilities or possibilities," and "[t]he mere fact that a certain thing may result from a given set of circumstances is not sufficient." Oelrich, 666 F.2d at 581 (emphasis added) (quoting Hansgirg v. Kemmer, 102 F.2d 212 , 214 , 26 C.C.P.A. 937 , 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939); see also In re Rijckaert, 9 F.3d 1531 , 1533-1534 (Fed. Cir. 1993). Rather, inherency renders a claimed limitation obvious only if the limitation is "necessarily present," or is "the natural result of the combination of elements explicitly disclosed by the prior art." PAR, 773 F.3d at 119511 -96; see also Alcon Research, Ltd. v. Apotex Inc., 687 F.3d 1362 , 1369 (Fed. Cir. 2012) (relying on inherency where the claims recited "a property that is necessarily present" in the prior art). "If . . . the disclosure is sufficient to show that the natural result flowing from the operation as taught would result in the performance of the questioned function, it seems to be well settled that the disclosure should be regarded as sufficient" to render the function inherent. Oelrich, 666 F.2d at 581 (quoting Hansgirg v. Kemmer, 102 F.2d 212 , 214 , 26 C.C.P.A. 937 , 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939)).
On appeal, Persion contends that the district court erred in applying the inherency doctrine in its obviousness analysis because Devane does not teach administering its hydrocodone-only formulation to patients with mild or moderate hepatic impairment. Thus, Persion asserts, "'the natural result flowing from the operation as taught' in Devane cannot be the claimed [pharmacokinetic] values for [hepatically impaired] patients." Appellant's Br. 37 (quoting Oelrich, 666 F.2d at 581 ); Reply Br. 19.
To the extent Persion contends that inherency can only satisfy a claim limitation when all other limitations are taught in a single reference, that position is contrary to our prior recognition that "inherency may supply a missing claim limitation in an obviousness analysis" where the limitation at issue is "the natural result of the combination of prior art elements." PAR, 773 F.3d at 1194-1195 (emphasis added, internal quotations omitted). Here, the district court specifically found that Devane, together with Jain, the state of the prior art at the time of invention, and the Vicodin and Lortab labels, taught the combination of elements that inherently result in the claimed pharmacokinetic parameters. The district court found that a person of ordinary skill in the art would have been motivated, with reasonable expectation of success, to administer an unadjusted dose of the Devane formulation to hepatically impaired patients. There was also no dispute that the Devane formulation, which was identical to the Zohydro ER formulation described in the patents in suit, necessarily exhibited the claimed parameters under these conditions. Pernix, 323 F. Supp. 3d at 607 , 610 . In this context, the district court did not err by finding that the pharmacokinetic limitations of the asserted claims were inherent and added no patentable weight to the pharmacokinetic claims.
The examiner finally would like to bring to applicant’s attention that applicant is claiming a composition of matter not a method of treatment invention. The limitations drawn to the administration steps in claims 1-4 are not afforded any patentability weight. They are innate properties of the composition.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached on 9 am-5 pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGABU KASSA/
Primary Examiner, Art Unit 1619